Citation Nr: 1107995	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-29 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability diagnosed as lumbar spine spondylosis and degenerative disc disease.  

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a left shoulder rotator cuff injury.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for the disabilities indicated above. 

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was treated for a single complaint of left knee sprain during service which resolved.  

2.  Separation examination reveals that the Veteran's spine, upper extremities and lower extremities were normal on separation examination.  

3.  Private medical records reveal that the Veteran fell off the roof of a house in July 1973.

4.  Private medical records dated June 1983, reveal that the Veteran fell at work and injured his back; the diagnosis was contusion of the lumbar spine and probable lumbosacral strain.  

5.  Private medical records dated January and February 2001, reveal that the Veteran fell at work and injured his left shoulder requiring surgical treatment.  

6.  Private medical records dated January 2003 reveal that the Veteran incurred an injury to both knees at work.  

7.  A November 2005 VA examination report confirms current diagnoses of:  lumbar spine spondylosis and degenerative disc disease, bilateral knee degenerative joint disease, and left rotator cuff injury.  The examiner indicated that all current disabilities were not related to service, but to post-service injuries.  

8.  There is no credible evidence linking any current low back, knee, or left shoulder disability to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability diagnosed as lumbar spine spondylosis and degenerative disc disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for a left shoulder rotator cuff injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated July 2005 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  A March 2009 letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims for service connection were subsequently readjudicated in a July 2010 Supplemental Statement of the Case.  

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). At the hearing in 2010, the Veteran specifically waived any error in notice or assistance.  

VA has obtained service personnel records; service treatment records; VA treatment records; a VA examination report; private treatment records; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran claims service connection for back, knee, and left shoulder disabilities.  He makes vague assertions that he injured his back, knees, and left shoulder during service and that his current disabilities warrant service connection.  

The Veteran's service treatment records, while not numerous, appear to be complete and contain entrance and separation examination reports and treatment records for the period of time spent in service.  

A single service treatment record dated March 1972 reveals that the Veteran sought treatment for complaints of a "muscle sprain left knee."  There are no subsequent records related to any complaints of knee pain.  

There are no service treatment records showing any complaints of, or treatment for, back pain or shoulder pain during service.  In January 1973, separation examination of the Veteran was conducted.  Clinical evaluation of his spine, upper extremities, and lower extremities was conducted with normal findings.  

The medical evidence of record demonstrates that the Veteran incurred multiple post-service injuries to his back, knees and left shoulder.  

A private emergency medical treatment report dated July 1973, approximately five months after the Veteran separated from service, reveals that the Veteran "fell off roof of house - fell on buttocks hurt right hip."  

Private medical records dated June 1983, reveal that the Veteran "fell off ladder 10 feet to ground landing on his back.  He had complaints of tenderness and low back pain.  Initially, the diagnosis was "contusion of the lumbosacral area, separation of the sacro-iliac joint, probable lumbosacral strain."  Subsequent magnetic resonance imaging (MRI) of the lumbar spine revealed findings of lumbar disc bulging along with mild spondylitic changes.  The Veteran has continued to have complaints of low back pain.  Private medical records show continued testing, evaluation and treatment.  An April 2002 letter from the Veteran's private physician indicates his diagnosis as "chronic lumbosacral strain with degenerative disc disease."  

Social Security disability benefits were awarded effective March 2003 with a primary diagnosis of degenerative disc disease of the spine and osteoarthritis of the knees.  

MRI examination in August 2003 revealed disc bulges at L2-3, L3-4, L4-5, and mild facet osteoarthritis.  

An April 2004 private medical treatment record notes the Veteran's employment in the mining industry along with a diagnosis of lumbar disc disease with left sided sciatica.  Private and VA medical records reveal continued treatment for low back pain until the present.

Private medical records dated January and February 2001, reveal that the Veteran fell at work.  He fell off a ladder and tried to "catch himself with his left hand and felt the pop in his shoulder."  He had complaints of shoulder pain and difficulty with some ranges of motion involving the left shoulder and arm.  A left shoulder rotator cuff tear was suspected and confirmed by a February 2001 MRI examination, which also revealed the presence of mild to moderate degenerative changes of the left acromioclavicular joint.  Ultimately, surgical repair of the left shoulder was conducted in February 2001.  Follow-up treatment records revealed good results from the surgery with a December 2001 note indicating that the Veteran was "having no trouble at work . . . good rotator cuff strength with supraspinatus and external muscle testing."  

A private medical record dated January 2003 reveals that the Veteran reported having an on-the-job injury to both his knees in September 2002.  He stated that a 500 pound pipe landed across both knees.  X-ray examination revealed no significant fracture or dislocation.  The diagnosis was "mild quadriceps tendonitis and chondromalacia patella - post -traumatic left and right."  

A December 2004 private medical record indicates that the Veteran was involved in a motor vehicle accident, this time incurring a cervical spine, whiplash type, injury.  

In November 2005 a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record including the Veteran's service treatment records and the private medical records obtained.  The Veteran reported having back pain since service, but the examiner noted that lack of any report of back complaints in service treatment records along with the normal separation examination of the spine.  The Veteran reported knee and left shoulder pain only dating back several years.  The examiner noted the lack of any clinical findings with respect to the knees or shoulders in the service treatment records and on the separation examination report.  After full examination the diagnosis was lumbar spine spondylosis and degenerative disc disease, bilateral knee degenerative joint disease, and left rotator cuff injury.  The examiner indicated that all current disabilities were not related to service, but to the multiple post-service injuries incurred by the Veteran.  

At a May 2009 hearing before a VA Decision Review Officer, the Veteran testified that he had knee, back, and left shoulder pain since service.  He testified that during service he was a lineman and the act of rapidly ascending and descending telephone poles put stress on his knees, back, and shoulder resulting in pain and his current disability.  

The Board may consider internal consistency, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). Based on a review of all of the evidence of record, the Board simply does not believe the assertions that the Veteran has made with respect to a continuity of pain of his back, knees, and left shoulder from service to the present.  The overwhelming evidence of record shows multiple, post-service, work-related injuries as the cause of the Veteran's current low back, bilateral knee, and left shoulder disabilities.  

A VA examination of the Veteran has also been conducted and the examiner provided an opinion that the Veteran's disabilities were not related to service but, rather, to his multiple post-service injuries.  All of the medical evidence of record shows that the Veteran has had multiple post-service injuries.  There is no medical evidence that links any current disability of the low back, bilateral knees, or left shoulder to service.  

The preponderance of the evidence is against the claims for service connection for:  low back disability, diagnosed as lumbar spine spondylosis and degenerative disc disease; a bilateral knee disability; and a left shoulder rotator cuff injury.  There is no doubt to be resolved and service connection for these disabilities is not warranted.  


ORDER

Service connection for a low back disability, diagnosed as lumbar spine spondylosis and degenerative disc disease, is denied.  

Service connection for a bilateral knee disability is denied.

Service connection for a left shoulder rotator cuff injury is denied.  


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  An April 2004 private medical record indicates a diagnosis of tinnitus without indicating the basis for the diagnosis.  A January 2004 VA audiology consultation indicates a diagnosis of sensorineural hearing loss.  This treatment record indicates a history of noise exposure during "combat in Vietnam," along with post-service noise exposure during employment in the mining industry.  

The Veteran's service personnel records and discharge papers, DD 214, clearly establish that he never served in combat and that he never served in Vietnam.  However, his entry examination report indicates that he may have entered service with hearing loss which appears to have improved as evidenced by the audiology test results on the separation examination report.  Because of the atypical audiology test results on the Veteran's entry and separation examination reports, a VA examination appears warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiology examination.  The examination report should include a detailed account of all hearing loss and tinnitus found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the evidence of record with attention to the audiology test results on the entry and separation examination reports.  The examiner should elicit a noise exposure history from the Veteran.  In this regard the examiner is informed that the Veteran never served in combat.  The examiner should then indicate:


* Whether it is as least as likely as not (50 percent or greater probability) that the Veteran entered active service with a pre-existing hearing loss as evidenced by the audiology test results on entrance examination.

* Whether any pre-existing hearing loss increased in severity as evidenced by the comparison of the audiology test results on entrance examination to the audiology test results on separation examination.   

* Whether it is as least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus disability are related to, or caused by, the Veteran's military service; or were they the result of a long history of post-service noise exposure in the mining industry.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claims for entitlement to service connection.  If either of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


